               Case 2:18-cv-00071-LGW-BWC Document 59 Filed 01/06/21 Page 1 of 2




                         In the United States District Court
                         For the Southern District of Georgia
                                 Brunswick Division
              ANTHONY LEROY WHITE, SR.,                  *
                                                         *
                           Plaintiff,                    *      CIVIL ACTION NO.: 2:18-cv-71
                                                         *
                    v.                                   *
                                                         *
              JIM PROCTER, et al.,                       *
                                                         *
                           Defendants.                   *


                                                   ORDER

                   After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge’s Report and

              Recommendation.           Dkt. No. 57.   Plaintiff did not file Objections

              to this Report and Recommendation.

                   Accordingly, the Court ADOPTS the Magistrate Judge’s Report

              and Recommendation as the opinion of the Court.             The Court

              GRANTS Defendants Mastrolanni, Procter, and Watson’s unopposed

              Motion for Summary Judgment, DISMISSES Plaintiff’s Complaint,

              DIRECTS the Clerk of Court to CLOSE this case and enter the

              appropriate judgment of dismissal, and DENIES Plaintiff in forma




AO 72A
(Rev. 8/82)
               Case 2:18-cv-00071-LGW-BWC Document 59 Filed 01/06/21 Page 2 of 2



              pauperis status on appeal.

                   SO ORDERED, this 6th day of January, 2021.




                                         HON. LISA GODBEY WOOD, JUDGE
                                         UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF GEORGIA




                                                 2
AO 72A
(Rev. 8/82)
